DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. See LizardTech, 424 F.3d at 1345 (holding that "[a]fter reading the patent, a person of skill in the art would not understand" the patentee to have invented a generic method where the patent only disclosed one embodiment of it). 
Lack of written description regarding AlN, Si3N4, and diamond
	
The specification, paragraph [0012], discloses  “a Box layer (buried oxide film layer)”.
The specification, paragraph [0013], discloses  “[t]he Box layer may be made of one selected from a group consisting of AIN, Si3N4
The examiner submits the  AlN, Si3N4, and diamond are not oxide layers because they are not oxides.
Lack of written description regarding A12O3 
The examiner submits sapphire is the crystalline form of A12O3. https://en.wikipedia.org/wiki/Sapphire 
	The specification, paragraph [0004] discloses “SOS (Silicon On Sapphire) substrate including a base substrate made of sapphire…since the thermal conductivity of the sapphire is about 1/3 compared to the silicon of the SOI substrate, it is unsuitable for a substrate of a high density device or a high power device with high heat generation. Further, the cost of a sapphire substrate with a large diameter of 150 mm, 200 mm, or 300 mm is high, which is a serious drawback of the sapphire substrate”(examiner’s underline).
The examiner submits paragraph [0004] teaches against using sapphire (crystalline A12O3) as a buried oxide.

20
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).
	
Lack of enablement regarding AlN, Si3N4, and diamond	
Wands Factors
	Breadth of the claims:
	The examiner notes that claim 1 encompasses claim 2 and claim 7 encompasses claim 10 (see MPEP 2164.08[R-10.2019]). 
	The examiner submits claims 2 and 10 disclose “the Box layer is made of one selected from a group consisting of AlN, Si3N4, …. and diamond”.
	The specification, paragraph [0012], discloses  “a Box layer (buried oxide film layer)”.
	The examiner submits the  AlN, Si3N4, and diamond are not buried oxide layers because they are not oxides.
	The amount of direction provided by the inventor: 
	The applicant has not given any direction regarding changing AlN, Si3N4, and diamond into an oxide in order to form a buried oxide layer.

Lack of enablement regarding A12O3
Wands Factors
Breadth of the claims:
	The examiner notes that claim 1 encompasses claim 2 and claim 7 encompasses claim 10 (see MPEP 2164.08[R-10.2019]). 
	The examiner submits sapphire is the crystalline form of A12O3. https://en.wikipedia.org/wiki/Sapphire 
	The specification, paragraph [0004] discloses “SOS (Silicon On Sapphire) substrate including a base substrate made of sapphire…since the thermal conductivity of the sapphire is about 1/3 compared to the silicon of the SOI substrate, it is unsuitable for a 
20 substrate of a high density device or a high power device with high heat generation. Further, 
the cost of a sapphire substrate with a large diameter of 150 mm, 200 mm, or 300 mm is high, 
which is a serious drawback of the sapphire substrate”(examiner’s underline).
	The examiner submits paragraph [0004] teaches against using sapphire (crystalline A12O3) as a buried oxide.
The amount of direction provided by the inventor: 
	The applicant has taught away from using sapphire (crystalline A12O3) as a buried oxide.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konishi et al. (US 2017/0221786) disclose bonding a substrate.
Brida et al. (US 2016/0273989) disclose bonding an silicon on sapphire substrate to another substrate using an epoxy.
Andry et al. (US 2012/0086100) disclose bonding a substrate to a sapphire substrate to a device substrate. 
Tobisaka et al. (US 2016/0071761) bonding an SOI substrate to a sapphire substrate using adhesive. Moreover, Tobisaka disclose the buried oxide is an oxide (i.e. silicon oxide)[0031]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BRADLEY SMITH/Primary Examiner, Art Unit 2817